Case 3:20-cv-00083-REP Document 33 Filed 01/13/21 Page 1 of 2 PagelD# 704

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
CVMAEA HALIM,
Plaintiff,

Vv. Civil Action No. 3:20cv83

VIRGINIA COMMONWEALTH
UNIVERSITY, et al.,

Defendants.

ORDER

Having reviewed the SECOND AMENDED COMPLAINT (ECF No. 32) and
finding that, throughout, it uses indefinite pronouns that make it
difficult to understand who is either the subject or object of the
sentence or prepositional phrase involved, and finding that
accuracy of identification is essential to understand the facts of
the case and to the future administration of it, it is hereby
ORDERED that the plaintiff shall file a Third Amended Complaint in
which the indefinite pronouns are replaced with name of the person
referred to by the indefinite pronoun.

For counsel’s reference, the problem appears in paragraphs
44, 46, 47, 49-51, 55, 56, 58, 71, 75, 77, 85-89, 92-95, 99, 100,
103, 110, 119, 127, 131, 133, 134, 138, 144, 146, 159, and 154-

157.
Case 3:20-cv-00083-REP Document 33 Filed 01/13/21 Page 2 of 2 PagelD# 705

The Third Amended Complaint shall be filed on January 21,
2021 and the Answer and any other motions with respect to the Third
Amended Complaint shall be filed on February 5, 2021.

It is so ORDERED.

/s/ (Liv

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: January [R-, 2021
